         Case: 3:19-cv-00220-JMV Doc #: 19 Filed: 09/21/20 1 of 2 PageID #: 856




                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                   OXFORD DIVISION



JAMES HOLLINGER, JR.                                                                                  PLAINTIFF

V.                                                                                      NO. 3:19CV00220-JMV

ANDREW SAUL
COMMISSIONER OF SOCIAL SECURITY                                                                     DEFENDANT

                                             FINAL JUDGMENT

         This cause is before the Court on the Plaintiff’s complaint pursuant to 42 U.S.C. § 405(g)

for judicial review of an unfavorable final decision of the Commissioner of the Social Security

Administration regarding applications for a period of disability and disability insurance benefits

and supplemental security income. The parties have consented to entry of final judgment by the

United States Magistrate Judge under the provisions of 28 U.S.C. § 636(c), with any appeal to

the Court of Appeals for the Fifth Circuit. The Court, having reviewed the record, the

administrative transcript, the briefs of the parties, and the applicable law and having heard oral

argument, finds as follows, to-wit:

         For the reasons announced by the Court on the record at the conclusion of the parties’

oral argument during a hearing held in this matter today, the Court finds there is no reversible

error, and the Commissioner’s decision is supported by substantial evidence in the record.1


1
  Judicial review under 42 U.S.C. § 405(g) is limited to two inquiries: (1) whether substantial evidence in
the record supports the Commissioner’s decision and (2) whether the decision comports with proper legal
standards. See Villa v. Sullivan, 895 F.2d 1019, 1021 (5th Cir. 1990). “Substantial evidence is ‘such
relevant evidence as a reasonable mind might accept as adequate to support a conclusion.’” Greenspan v.
Shalala, 38 F.3d 232, 236 (5th Cir. 1994) (quoting Richardson v. Perales, 402 U.S. 389, 401, 91 S. Ct.
1420, 28 L. Ed. 2d 842 (1971)). “It is more than a mere scintilla, and less than a preponderance.”
Spellman v. Shalala, 1 F.3d 357, 360 (5th Cir. 1993) (citing Moore v. Sullivan, 919 F.2d 901, 904 (5th Cir.
1990)). “A decision is supported by substantial evidence if ‘credible evidentiary choices or medical
findings support the decision.’” Salmond v. Berryhill, 892 F.3d 812, 817 (5th Cir. 2018) (citations
omitted). The court must be careful not to “reweigh the evidence or substitute . . . [its] judgment” for that
         Case: 3:19-cv-00220-JMV Doc #: 19 Filed: 09/21/20 2 of 2 PageID #: 857


Therefore, the decision of the Commissioner is hereby AFFIRMED.

        SO ORDERED AND ADJUDGED this, the 21st day of September, 2020.



                                                     /s/ Jane M. Virden
                                                     U.S. MAGISTRATE JUDGE




of the ALJ, see Hollis v. Bowen, 837 F.2d 1378, 1383 (5th Cir. 1988), even if it finds that the evidence
preponderates against the Commissioner's decision. Bowling v. Shalala, 36 F.3d 431, 434 (5th Cir. 1994);
Harrell, 862 F.2d at 475. As pointed out during the hearing, the RFC determination in this case is
supported by substantial evidence. The arguments presented by Plaintiff on this point essentially request
the Court to reweigh the evidence. Plaintiff’s remaining arguments are also without merit.
                                                        2
